Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 1 of 14

 

 

 

  

CENT Wye TS

FILED |
soe IN CLERKS OFFICE Page?
(Rev. 01/15)
PETITION UNDER 28 U.S. 284 BORSW EAE ¢ FS
HABEAS CORPUS BY A PERSO INSTA rbpY 3
United States District Court District; Maseathiserts .

Name (under which you were convicted):

 
 

 

Oy OF MASS | Docket or Case No.:

NOCRBOTTS

 

Wilhe Wilkerson
Place of Confinement : Prisoner No.:
MCZ~- NorfolK W10bb FF

 

 

Petitioner (include the name under which you were convicted)

Wille Wil Keron v.

Respondent (authorized person having custody of petitioner)

 

 

The Attorney General of the State of: /Vasfac A wbettt

 

 

PETITION

(a) Name and location of court that entered the judgment of conviction you are challenging:

Norfolk County

 

Ded ham Superior (Court

 

(b) Criminal docket or case number (if you know):

 

(a) Date of the judgment of conviction (if you know):
(b) Date of sentencing: Au gus 727, 2015

 

 

Length of sentence: Lik witlour parole
f

In this case, were you convicted on more than one count or of more than one crime? (Y Yes

Identify all crimes of which you were convicted and sentenced in this case:

No

 

Hirsi Deg pee Murch

 

Artempy jo Suboarn fer cpury

 

 

 

 

(a) What was your plea? (Check one)

Oo (i) Not guilty go (3) Nolo contendere (no contest)

O 2) Guilty © (4) Insanity plea
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 2 of 14

 

 

 

 

 

 

AO 241
(Rev. 01/15)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
you plead guilty to and what did you plead not guilty to?
(c) If you went to trial, what kind of trial did you have? (Check one)
Jury 0 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes G” No
8. Did you appeal from the judgment of conviction?
Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Ma srachusetts Sp hetoe Jude's) Girt

 

(b) Docket or case number (if you know): S FC

 

(c) Result: AfFirne d

 

(d) Date of result (if you know):

 

(e) Citation to the case (if you know):

 

(f) Grounds raised:

 

 

 

 

 

 

 

(gz) Did you seek further review by a higher state court? O Yes a No
If yes, answer the following:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Result:

 

 

(4) Date of result (if you know):

 
AO 241
(Rev. 01/15)

10.

11.

Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 3 of 14

Page 4

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes a No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes mA No
If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Cl Yes No
(7) Result:

(8) Date of result (if you know):

 
Case 1:21-cv-11503 Document 1 Filed 09/13/21 Page 4 of 14

AO 241 Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

12.

Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 5 of 14

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
1 Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: O Yes O No
(2) Second petition: O Yes O No

(3) Third petition: O Yes O No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: tnefle nye Abssispanté of Lounse|

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

None

of my ahternsy Z inyestig red in Pisparatien of- 1 hekonse- Willing

w/the [fet ‘Weren't Lider ut of lt. cated dg uouh/ Anye puke 2a
tmpas 1 in my AeLenfpe . Ly trr2) atyerney i tol abort my Ceclekendon #-
being UN cope ravipe

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why: Ly pest Vrze / ay~orrey

“vas

uniiing se inyesigay}t aad Lilo! Direct Apes! urtheut for LLG

ye Lirst -

 

 

 

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 6 of 14

AO 241 Page?
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes (No

(2) If you did not raise this issue in your direct appeal, explain why: Ly. Q thernty . Sri id Z
Wan enough from fer Su cA a utak SLUP

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes oe”) No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes OG No
(4) Did you appeal from the denial of your motion or petition? GO Yes OG No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OF Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (d){4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 7 of 14

AO 24] Page 8
(Rev. 01/15)

(ce) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground One: Za arn 4 Ling a fe. SF lo ny¥/ Oen Ru Je
25 [ bye ) motton jn Stoxe_lourt hut F Ame Bn'k tno ugh

 

 

 

GROUND TWO: ZLubhoea EV! gence Je Support. (ony op! ory

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

—The_pteard enidente shoved noe _manye » rhe face Finches oul! her

have_raydenally_conchdecl te ckgpte_ of murde- without Papers ~
/ a

thke infepances. Every 2 femen® LL CEN oy vn nor proved “tthour

patonabhe ou by. Thepe ueyt no eyeutthesfes. nb. DF and ne

mone -

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: J Ae } kh, Uv A cu to
anel appoint of attorney WIS C ont wel

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No
(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes oe No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 8 of 14

AQ 241 Page 9
(Rev. 01/15)

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your moticn or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

{7) If your answer to Question (d)(4) or Question (d){5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE: Warkh addbig e€ uclence

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Ny afforrey eyer fypolled fh wrt CALLE case 4 Le so ue
fitch + fx

kp a cloforpe

 

 

 

 

 

 
AO 241
(Rev. 01/15)

Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 9 of 14

Page 10

 

(b) If you did not exhaust your state remedies on Ground Three, explain why: Zz A, v1 i Y Kou y ole >»

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?

O Yes GNo

 

(2) If you did not raise this issue in your direct appeal, explain why: Hy oprorney did) 4 z Kor
7 FT

Wf

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)}(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes G No
O Yes C1 No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 10 of 14

AQ 241 Page HH
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three:

 

 

 

cnowroroun — Dpritel of Aomilobh. Dare

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

My cocleXLenlant_wrole 9X hy rAd UdS etlufs Thor) fh partite

 

 

 

 

 

 

(b) Lf you did not exhaust your state remedies on Ground Four, explain why: =z weyVer row st or
was told s4s Content.

 

 

 

 

(c} Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes ao

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes QO No
(2) If your answer to Question (d)({1) is "Yes," state:

Type of motion or petition:

 
AO 241
(Rev. 01/15)

13.

14,

15.

Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 11 of 14

Page 13

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? © Yes (Y No

If your answer is "No," state which grounds have not been so presented and pive your reason(s) for not

presenting them: = Z hak nO Heprelentostin oH John Koa how.

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

All of thm’

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes CrKio

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes No

If Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
raised.

 

 

 

 

 

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 12 of 14

Page 14
AQ 241 ag
(Rev. 01/15)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing: 11, ghthew Lern berg
wi

 

(b) At arraignment and plea: [7 tHtheu- kinberg

 

(c) At trial: Nsitlew Feintrg

 

(d) At sentencing: /1 at tryw fe fn hers g

(e) On appeal: 6 hasepoh Hs nokee, Efi29 beth G cle nlc

(f) In any post-conviction proceeding: tf PQ be x 4 (. ’ ohh c SC

 

 

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes & No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? qo Yes OG No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 13 of 14

AO 241 Page 15
(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:21-cv-11503 Document1 Filed 09/13/21 Page 14 of 14

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: 4 ac afe fe rye ACE, peudst of
’ t ‘
Ler he aring, new tra [

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on August 3 202 / (month, date, year).

Executed (signed) on Busy ist 3 4 Zo2/_ (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
